Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/22 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 12-13, 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger et al. (US 2009/0248001) (“Burger”) in view of Sicurelli et al. (US 6,162,202) (“Sicurelli”).
Burger discloses: a cryogenic device 10 for alleviating pain by cryogenically treating a nerve, the cryogenic device comprising: a handpiece 16 comprising a proximal end and a distal end; a needle 26 coupled to the distal end 14 of the handpiece, the needle comprising a needle lumen 38 within the needle, the needle being configured for insertion into a skin of a patient along an insertion axis at a site laterally displaced from a treatment zone proximate to the nerve (see Figs. 1A,2,3,4,5,10).
Burger does not directly disclose the needle is configured to resiliently bend after insertion away from the insertion axis, such that at least a portion of the needle is adapted to traverse a skin layer laterally toward the treatment zone proximate to the nerve.  Sicurelli, in the analogous art, teaches a flexible irrigation needle attachable with a “Luer lock” (see abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to attach to Burger (attachable as in Fig. 1B), the flexible hollow irrigation needle 10 as taught by Sicurelli to negotiate within body cavities (Sicurelli C3L52-54. 
The needle of Burger is configured for insertion into the skin of the patient at a depth that is sufficient to prevent injury to the skin without requiring active heating of the skin (this limitation adds no structure and Burger is capable of performing this function).

As combined with Burger, above, the needle of Sicurelli comprises a proximal portion and a distal portion, wherein the proximal portion is configured to be stiffer than the distal portion, such that the distal portion deflects more easily than the proximal portion.  (Fig. 3) 
the needle is capable of resiliently bending at the distal portion by an angle up to 120 degrees; with a 5-10mm bend radius.  (Fig. 3)
Claim 17: the needle (of Sicurelli C2L48) has a blunt distal tip configured to bluntly dissect the skin layer so as to reduce tissue trauma while positioning the needle within the treatment zone proximate to the nerve.  
Claim 18: Burger further discloses, the cooling fluid within the cooling fluid source is a pressurized liquid cryogen, and wherein the needle lumen is configured to cause the pressurized liquid cryogen to vaporize within the needle lumen to cool the treatment zone proximate to the nerve.  [0035]
Claim 19: Burger: the needle comprises an insulated section along a first side of the needle such that the needle is configured to cool tissue on a second side of the needle more than tissue on the first side.  [0052]
Claim 20: Burger: the needle is part of a detachable probe tip assembly (Fig. 1B) configured to be coupled to the distal end of the handpiece, wherein the probe tip assembly comprises a hub connector for housing a proximal portion of the needle and coupling the cooling fluid supply tube to the needle lumen.
Claims 21-22: Burger: needle has a length greater than 30mm [0034] and is capable of insertion into the skin at a depth greater than about 15mm below an epidermis of the skin (functional language in addition to indefinite language “about 15mm”) 

Claims 4-6, 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger in view of Sicurelli further in view of Barkhahn et al. (US 2005/0283125) (“Barkhahn”).
Burger/Sicurelli teaches the invention as substantially claimed but the specifics of the variability of the design features that make up the flexible needle are not discussed.  Barkhahn, in the analogous art also teaches a flexible injection needle [0010].  (also claim 10) The flexibility of the needle of Barkhahn is controlled by the filler material added to the composite material of the needle.  The filler material can be a metal substance.  The filler material can be distributed in the support matrix (composite material) uniformly along the length of the needle or distributed differently in some areas in order to influence the rigidity of the injection needle in targeted ways (see [0013]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the flexible needle of Burger/Sicurelli with the different distributions of metal filler material to modify the properties of the flexible needle as a matter of obvious design choice.
The modifications as taught by Barkhahn allow for: (claim 4) a cladding (metal filler material [0013]) is disposed along the proximal portion so as to provide stiffness to the proximal portion; (claim 5) the cladding comprises a conductive material (metal) that is more conductive than a material forming the proximal portion; (claims 6, 8) the proximal portion comprises a first metal and the distal portion comprises a second metal, wherein the first metal is tempered differently than the second metal, so to cause the proximal portion to be stiffer 
Claim 9: also depending on the desired deign as described in the combination, above, the needle comprises a proximal portion and a distal portion, wherein the distal portion is configured to be stiffer than the proximal portion, such that the proximal portion deflects more easily than the distal portion.  
Claim 11: Sicurelli further teaches the needle comprises a plurality of discrete segments joined together end-to-end to contiguously form the needle.  C6L10-15

8.	Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger in view of Sicurelli further in view of VanTassel et al. (US 6,547,769) (“VanTassel”).
Burger/Sicurelli teaches the invention as substantially claimed but does not directly teach an inner diameter of the proximal portion is different from an inner diameter of the distal portion, so to cause the proximal portion to be stiffer than the distal portion.  This adjustable gradient of the diameter of the needle is taught in the analogous art by VanTassel C5L10-18, Fig. 1.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the flexible needle of Burger/Sicurelli with the adjustable gradient diameter of the needle as taught by VanTassel as another design consideration to meet a user’s need.

9.	Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger in view of Sicurelli further in view of Cheng (US 2,922,420).
Burger/Sicurelli teaches the invention as substantially claimed but does not directly teach the combination further comprising a cannula comprising an inner pathway curved to assist in bending the needle toward the skin layer; an outside surface of the cannula comprises a flange configured to engage with a skin surface to control a depth of insertion of the cannula; a position of the flange is adjustable so as to adjust the depth of insertion of the cannula.  Cheng, in the analogous art, teaches these features.  A cannula with an inner pathway curved to assist in bending the needle toward the skin layer (Figs. 1-4,8); a positionable depth controlling flange on the cannula (Figs. 1,7).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Burger/Sicurelli with an outer cannula with depth control as taught by Cheng to control the safety of the device.

Response to Arguments
Please note: As a matter of form only, claim 11 rejection was corrected based on its dependency on claim 10.
10.  Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the combination of Burger and Sicurelli.  The syringe tip of Burger is being modified as it is constructed to do by its design (Fig. 1B, replaceable tips).  Examiner maintains that it would have been obvious to look to Sicurelli for the feature of flexibility (resiliently bending) to the replaceable tip for ease of guidance into the proper location adjacent nerves.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783